MEMORANDUM **
Jorge Austria Pedraza, a native and citizens of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen. We deny the petition for review.
Austria Pedraza contends the legacy Immigration and Naturalization Service violated his due process and equal protection rights by placing him in removal, rather than deportation, proceedings. However, Austria Pedraza has not demonstrated that the BIA abused its discretion in denying his motion to reopen. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005); see also Vasquez-Zavala v. Ashcroft, 324 F.3d 1105 (9th Cir.2003) (holding that being placed in removal proceedings rather than deportation proceedings does not violate the U.S. Constitution).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.